Citation Nr: 1001650	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  96-11 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for seborrheic dermatitis.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 

3.  Entitlement to additional benefits for the Veteran's 
daughter, as a dependent under 38 C.F.R. § 3.57.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 
1981, and from June 1981 to August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In an August 1995 rating decision, the RO granted service 
connection for sarcoidosis at a noncompensable disability 
rating, for seborrheic dermatitis at a 10 percent disability 
rating and for pes planus at a noncompensable disability 
rating.  In a November 1995 rating decision, the RO denied 
the Veteran's claims for compensable disability ratings for 
his service-connected asthma with sarcoidosis and bilateral 
pes planus and for a disability rating in excess of 10 
percent for seborrheic dermatitis.  In September 1996 he 
testified at a personal hearing before a hearing officer; the 
transcript has been associated with the record.  

In a February 1997 hearing officer's decision, the RO denied 
the Veteran's claim seeking a temporary total rating for 
surgery of the right foot and increased the Veteran's 
disability rating for pes planus to 30 percent and for his 
disability rating for sarcoidosis to 10 percent prior to 
October 25, 1996 and to 30 percent thereafter.  As these 
ratings do not represent the highest possible benefit, these 
issues remained in appellate status.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In an August 1997 rating decision, the RO continued the 30 
percent disability rating for bilateral pes planus, the 30 
percent disability rating for pulmonary sarcoidosis and the 
10 percent disability rating for seborrheic dermatitis, and 
denied the Veteran's claim seeking a TDIU. 

Finally, this appeal also arises from a September 2003 
administrative decision which determined the Veteran's 
daughter was not an eligible dependent for the purposes of 
receiving additional financial benefits.  The Board notes 
that, in his notice of disagreement with this decision, the 
Veteran clarified that he was claiming his daughter as a 
helpless child dependent.

In August 2005, the Board remanded this case for additional 
development.  In April 2006, the Board denied an initial 
rating in excess of 30 percent for bilateral pes planus with 
right fifth toe callus, granted a 30 percent disability 
rating for sarcoidosis prior to October 25, 1996, denied an 
initial disability rating in excess of 30 percent for 
sarcoidosis as of October 25, 1996, denied entitlement to a 
temporary total evaluation for a period of convalescence from 
February through April 1996 due to surgery on his right foot 
and remanded the issues of entitlement to an initial 
disability rating in excess of 10 percent for seborrheic 
dermatitis, entitlement to a TDIU rating and entitlement to 
additional benefits for the Veteran's daughter as s dependent 
under 38 C.F.R. § 3.57.  The remanded issues are again before 
the Board for further appellate review.

The Board also notes that the Veteran requested a personal 
hearing before a Veterans Law Judge.  However, this request 
was withdrawn by the Veteran in June 2005, prior to any such 
hearing being held.  As the Veteran's withdrawal was both 
written and signed by him, this appeal need not be remanded 
for the purpose of a hearing.  38 C.F.R. § 20.704 (2009).


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
that the Veteran's service-connected seborrheic dermatitis is 
manifested by constant exudation or constant, extensive 
lesions, or marked disfigurement, that it affects 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas or that it has required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.

2.  Service connection is currently in effect for bilateral 
pes planus, evaluated at a 30 percent disability rating, for 
pulmonary sarcoidosis, evaluated at a 30 percent disability 
rating, for seborrheic dermatitis, evaluated at a 10 percent 
disability rating and for dislocation of the left little 
finger, evaluated at a noncompensable disability rating.  The 
combined evaluation is 60 percent.

3.  The Veteran has a master of public education college 
degree, and last worked as an administrative assistant in 
March 1997.

4.  The medical and other evidence of record does not 
indicate the Veteran's service-connected disabilities are of 
such severity as to preclude him from securing or following a 
substantially gainful occupation consistent with his 
education, training, and occupational experience.

5.  The Veteran's daughter, V.M., was born in July 1983; her 
18th birthday was in July 2001.

6.  It has not been shown that the Veteran's daughter, V.M., 
became permanently incapable of self-support prior to the 
date of attaining the age of 18 years.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for seborrheic dermatitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.10, 4.118, Diagnostic Code 7806 
(2009).    

2.  The criteria for entitlement to a TDIU due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 3.655, 4.15, 4.16, 4.19 
(2009).

3.  The criteria for entitlement to helpless child benefits 
on behalf of V.M. on the basis of permanent incapacity for 
self-support before she reached the age of 18 have not been 
met.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.356 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

With regard to the Veteran's claims for increased initial 
disability rating for his service-connected skin condition 
and his claim for a TDIU rating, in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of these claims appeal was already decided and appealed 
prior to the enactment of the current section 5103(a) 
requirements in 2000.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the duty to notify with regard to the Veteran's 
claims for increased initial disability ratings was satisfied 
subsequent to the initial AOJ decision by way of a letters 
sent to the appellant in June 2001, June 2003 and May 2006 
that fully addressed all notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  Although these 
notice letters were not sent before the initial AOJ decision 
in this matter, the Board finds that this was not prejudicial 
to the appellant because the actions taken by VA after 
providing the notice have essentially cured any prejudice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of an August 2009 supplemental 
statement of the case issued after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

In terms of the Veteran's claim for additional benefits for 
the Veteran's daughter, as a dependent under 38 C.F.R. § 
3.57, this notice was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ in September 
2003.  Under such circumstances, VA's duty to notify may not 
be "satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In the case of the Veteran's claim for entitlement to 
benefits for the Veteran's daughter, the duty to notify was 
satisfied subsequent to the initial AOJ decision by way of a 
letter sent to the appellant in December 2003 that fully 
addressed all notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  Although the notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a June 2006 statement of the 
case issued after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  

The Board notes that this case was remanded in April 2006, in 
part, to provide the Veteran with a VA examination to 
determine the nature and severity of his service-connected 
skin condition.  The Veteran was provided with an inadequate 
examination in June 2007, and it was determined that another 
examination should be scheduled with a VA dermatologist.  The 
Veteran was informed of this examination and notification was 
sent to his most recently known address; however, the Veteran 
did not report at the scheduled time and place, and did not 
offer any explanation as to his reason for missing his VA 
examination.  In fact, several pieces of mail sent to the 
Veteran have been returned as undeliverable.  If the Veteran 
moved without informing VA of his new address, the United 
States Court of Appeals of Veterans Claims (Court) has stated 
that "[i]n the normal course of events, it is the burden of 
the Veteran to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the part of the VA 
to turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  The Veteran has not requested 
that the examinations be rescheduled.  The RO has tried 
several times to contact the Veteran to inform him of his VA 
examinations, to no avail.  As such, the Board finds that VA 
has substantially complied with the Board's remand, and 
further development is not required.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Therefore, 
the claims shall be rated based on the evidence of record.  
38 C.F.R. 
§ 3.655 (2009).  In addition, the RO has repeatedly informed 
the Veteran that additional information was needed in order 
to substantiate his claim for entitlement to additional 
benefits for the Veteran's daughter, as a dependent under 38 
C.F.R. 
§ 3.57; however, the Veteran has not responded to any of the 
letters.  The Board notes that the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Evaluation of initial disability rating - seborrheic 
dermatitis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  Since the present appeal 
arises from an initial rating decision, which established 
service connection and assigned the initial disability 
ratings, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002. 
See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  The 
Board will apply the version of the criteria which is more 
favorable to the Veteran, subject to the effective date 
limitations set forth at VAOPGCPREC 3-2000 (Apr. 10, 2000), 
65 Fed. Reg. 33,421 (2000).  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The regulations pertaining to rating skin disabilities were 
again revised, effective October 23, 2008.  However, those 
revised provisions are applicable only to claims received on 
or after October 23, 2008.  Because the current claim was 
received prior to that date, those revisions do not apply in 
this case. 73 Fed. Reg. 54708 (Sept. 23. 2008).

As previously indicated, in an August 1995 rating decision, 
the RO granted service connection and assigned a 10 percent 
disability rating for seborrheic dermatitis under 38 C.F.R. § 
4.71a, Diagnostic Code 7806 (2002).  Under Diagnostic Code 
7806, effective prior to August 30, 2002, a 10 percent rating 
was warranted for a skin disorder with exfoliation, 
exudation, or itching, involving an exposed surface or 
extensive area, and a 30 percent rating was warranted for a 
skin disorder with constant exudation or constant, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

In a November 1994 VA examination, the Veteran reported that 
he had seborrheic dermatitis with intermittent itching 
affecting the scalp and had been taking certain medication.  
Upon examination, the Veteran had a patchy rash that was 
present on the scalp suggestive of seborrheic dermatitis.  
The diagnosis was seborrheic dermatitis with recurrent rash 
and itching.  A December 1994 VA medical record shows that 
the Veteran presented with an irritated dermatitis of the 
scalp and face.  The Veteran was not taking any medication to 
treat his skin condition and was not using any systemic 
therapies.  Physical examination revealed scaling and 
erythema noted on the scalp, eyebrows, nasolabial folds and 
ears.  The impression was seborrheic dermatitis.  

Private medical records showing treatment from February 1995 
through June 1996 reflect that the Veteran's seborrhea 
dermatitis was clinically stable.

An October 1996 VA examination report shows that the Veteran 
had subjective complaints of itching and a rash, primarily on 
the scalp.  He had a well demarcated rash along the anterior 
hairline and the top of the scalp.  The skin was somewhat 
thickened, pinkish, non-scaly and was not excoriated.  There 
was no hair loss noted.  The assessment was suspected 
seborrhea of the scalp, with a questionable fungal component.  

A September 1999 VA examination report shows that the Veteran 
had a history of chronic seborrheic dermatitis with cortisone 
treatment.  There was no evidence of psoriasis treatment or 
any definite psoriasis diagnosis.  The present problem was 
that of itching and pain associated with the itching.  The 
area that was involved was the scalp, face and lower part of 
the right left.  Upon examination, the Veteran's scalp 
revealed more in the cap line; in other words, the frontal 
hairline and all the way above the ears and the back.  There 
was a margin in the frontal area that measured eight inches 
by four inches which was a seborrheic chronic dermatitis with 
mild hypertrophy.  There was no evidence of any present 
exudation or any ulcerations or active exfoliation.  There 
were a few limited crustations noted but there was no 
bleeding and no evidence of any other complications.  The 
Veteran had bilateral pseudofolliculitis barbae but there was 
no evidence of any active discharge.  The Veteran's chest 
appeared normal and the Veteran's back was normal except for 
a 3 inch by 4 inch area with about four streaks with no 
active rash and no evidence of any complications, just mildly 
hypopigmented areas but no ulceration, exfoliation or 
crusting.  There were no complaints concerning the lower 
extremities.  The examiner noted, however, that on the right 
leg in the lateral and posterior lateral aspects, in the 
proximal half of the leg there were hypertrophic dermatitis 
type areas that covered a half inch by half inch, two and a 
half inch by one inch, two inch by two inch and one inch by 
one inch.  There was very minimal oozing and no evidence of 
any pus or any skin affected areas of inflammation.  The 
diagnoses were chronic recurrent seborrheic dermatitis, 
especially on the scalp and the eyebrow and facial area but 
more so in the scalp area, bilateral facial 
pseudofolliculitis barbae, which was stable with treatments, 
and psoriatic dermatitis, more on the right lateral leg as 
already described.  The examiner noted that seborrheic 
dermatitis and psoriasiform dermatitis are different 
conditions.

A March 2003 VA examination report shows that the Veteran 
reported that he had a rash on his head, face, back and on 
his lower extremities.  He stated that he continued to have 
itching and scaling of the skin on his legs, and he had 
disfiguring patches and itching of the skin on his face and 
his head.  At the time of the examination the Veteran had 
multiple hypopigmented blotches and wheals and macules on his 
face and his scalp, on the back of his neck and under his 
neck.  On his lower extremities, the Veteran had lichenified 
plaques and crusting as well as hyperpigmented scales in 
rough patches on his lower extremities.  On his back, at the 
base of his neck, the Veteran had hypertrophic, 
hyperkeratotic patches.  The examiner noted that the Veteran 
appeared to have two distinct skin conditions.  The examiner 
noted that Veteran had cutaneous sarcoidosis of the face, 
head and scalp and seborrheic dermatitis or eczema of his 
lower extremities.  

VA treatment records from July 2003 to February 2005 show 
ongoing treatment for the Veteran's skin conditions.  In 
November 2003 the Veteran was seen with scattered lesions all 
over his body with plaques and papules.  The diagnosis was 
seborrheic dermatitis and he was given a corticosteroid 
cream.  In December 2003, the Veteran was seen for ulcerated 
lesions over the chest, back, buttocks, thighs and upper and 
lower extremities.  There was no evidence of pus in any of 
the lesions.  A February 2004 VA medical record shows that 
the Veteran's seborrheic dermatitis was markedly improved.  
In February 2005, it was noted that the Veteran had eczema 
and psoriasis.  

A June 2007 VA examination report shows that the Veteran 
reported that his seborrhea was being treated with a non-
steroidal medication.  He indicated that the rash and 
associated itching were constant.  The Veteran indicated that 
his sarcoid had started in his lungs and then spread to other 
parts of his body, and that steroid medication had helped.  
The examiner noted that there were no malignant or benign 
neoplasms, no eczema, chloracne or alopecia.  The Veteran 
indicated that there were fever and weight loss with his 
seborrhea from the sarcoid.

The examiner noted that it was hard to tell which lesions 
were from the sarcoid and which were from the seborrhea.  
Upon examination, the VA examiner noted lesions which covered 
more than 20 percent of the Veteran's body surface area.  The 
examiner noted that she was not a dermatologist and that 
there was not one at the facility where the examination was 
taking place.  She indicated that she had measured the scars 
but that she could not tell the sarcoid lesions from the ones 
caused by seborrhea without resorting to mere speculation.  
The diagnosis was several scars on the body due to either 
seborrhea or sarcoid.  Regarding impairment, the Veteran has 
severe impairment since his legs, arms and other affected 
areas of the body that have the rash on them hurt.  The pain 
was aching in nature and was 5-6/10 with a functional loss of 
40 to 50 percent.  The pain occurred daily.

Based on the medical evidence of record, the Veteran's 
symptoms do not meet the standards for a higher disability 
rating for his service-connected seborrheic dermatitis and 
any skin conditions associated with his service-connected 
sarcoidosis under Diagnostic Code 7806, in effect prior to 
August 30, 2002.  In order to warrant a higher disability 
rating under this Diagnostic Code as in effect prior to 
August 30, 2002, the Veteran's service-connected skin 
disorder would need to show constant exudation or itching, 
extensive lesions, or marked disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  His treatment records 
and examination reports do not show that the Veteran's skin 
condition is manifested by these symptoms.  At his September 
1999 examination, the examiner noted that there was no 
evidence of present exudation.  While the Veteran noted that 
his itching was constant at his June 2007 examination, it was 
impossible to determine which of his skin conditions was 
causing such itching.  As such, the Veteran's skin disorders 
do not warrant a higher rating under Diagnostic Code 7806, in 
effect prior to August 30, 2002.  

Under the revised provisions of Diagnostic Code 7806, as in 
effect from August 30, 2002, a 10 percent rating will be 
assigned where at least 5 percent, but less than 20 percent 
of the entire body or at least 5 percent, but less than 20 
percent of exposed areas are affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period, and a 30 
percent rating is warranted where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2009).  

The record of evidence shows that the only report of the 
Veteran's service-connected skin disability being treated by 
a corticosteroid was in November 2003.  The Veteran himself 
has reported that his skin condition is not being treated 
with a corticosteroid treatment.  The Board notes that the 
only examiner who determined the percentage of the Veteran's 
skin which was affected by skin conditions was the June 2007 
VA examiner who described extensive lesions and scars which 
covered more than 20 percent of the Veteran's body surface.  
While the examiner noted these lesions and described their 
appearance, she also noted that she was not a dermatologist 
and could not determine the proper diagnosis of the lesions.  
For this reason, there is no way for the Board to determine 
the extent of the Veteran's service-connected seborrheic 
dermatitis, any skin conditions associates with his 
sarcoidosis or his eczema, which he has been diagnosed with 
on several occasions.  The Board again notes that the Veteran 
was scheduled for another VA examination with a dermatologist 
to determine the exact nature and severity of his service-
connected seborrheic dermatitis and any skin conditions 
associated with his service-connected sarcoidosis, but that 
he did not report to the examination and did not provide any 
reason for his absence.  Therefore, the claim has been 
decided upon the evidence of record, which does not support 
an increase in his disability rating.  38 C.F.R. § 3.655.  
Therefore, a higher disability rating is not available for 
the Veteran under the current Diagnostic Code 7806.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).

The Board has considered other disability ratings under the 
former and current rating criteria for disorders of the skin.  
However, the symptomatology of the Veteran's service-
connected skin disorder would not warrant a higher rating 
under any other current or former Diagnostic Codes for skin 
disorders.  The Board can identify no more appropriate 
diagnostic codes and the Veteran has not identified one.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, supra.  
However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the Veteran 
meets the criteria for a 10 percent rating from the date of 
his claim for the Veteran's service-connected seborrheic 
dermatitis.  Therefore, the assignment of staged evaluations 
in this case is not necessary.

The preponderance of the evidence is against the assignment 
of a higher rating for the Veteran's service-connected 
seborrheic dermatitis.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  There is no evidence of record that the Veteran's 
service-connected seborrheic dermatitis causes marked 
interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  The Board is 
therefore not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2009).  

Entitlement to a TDIU rating 

The Veteran contends that his service-connected foot surgery 
and sarcoidosis prevent him from securing or following 
substantially gainful employment.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran's service-connected disabilities 
consist of bilateral pes planus, evaluated at a 30 percent 
disability rating, pulmonary sarcoidosis, evaluated at a 30 
percent disability rating, seborrheic dermatitis, evaluated 
at a 10 percent disability rating and dislocation of the left 
little finger, evaluated at a noncompensable disability 
rating.  The combined evaluation is 60 percent.  
38 C.F.R. § 4.25.  His disability ratings fail to meet the 
percentage requirements of 4.16(a).  

When a Veteran does not meet the rating criteria for a TDIU 
rating under 38 C.F.R. § 4.16(a), he or she is nevertheless 
to be considered for a TDIU rating under 38 C.F.R. § 4.16(b).  
Under 38 C.F.R. § 4.16(b), rating boards should refer to the 
Director, Compensation and Pension Service for extra-
schedular consideration all cases where the Veteran is unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disability.  

In the present case, there is no evidence that the Veteran is 
unable to secure or follow substantially gainful occupation 
due to his service-connected right hip disability alone.  In 
his October 1997 VA Form 21-9840 application for a TDIU 
rating, the Veteran indicated that he was unable to work due 
to his foot surgery and sarcoidosis.  He reported that he was 
last employed by Tyson Foods as an administrative assistant, 
and that he was last able to work in March 1997.  However, a 
statement from his employer reflected that he was terminated 
due to the fact that he had not reported to work in two days.  
There was no evidence that the Veteran was unable to work due 
to service-connected disability.  The Veteran submitted two 
other completed applications for a TDIU rating in October 
2003.  On these applications, the Veteran reported that he 
had become unable to work for his employer, Tyson Foods, due 
to his service-connected sarcoidosis and numerous 
disabilities.  He stated that he had been treated at the VA 
medical center in Tuskegee, Alabama and that he had been 
hospitalized from October 10 to October 14, 2003.  He 
indicated that he has last worked in October 2003 because he 
had become unable to report to work.  

A November 2003 Separation Notice from Tysons Foods shows 
that the Veteran was terminated on November 17, 2002, because 
he failed to report to work.  A January 2004 Decision of an 
Administrative Hearing Officer of the Georgia Department of 
Labor shows that the Veteran worked as a laborer from June 
12, 2002 through November 17, 2003, and that he was 
discharged for failure to report to work and failure to 
report absences.  It was noted that the Veteran had become 
severely ill and was hospitalized for four days.  On November 
14, the Veteran spoke with his employer upon his release from 
the hospital, and informed them that his private physician 
had not released him to work.  The report reflects that the 
Veteran once again became severely ill and was unable to 
communicate with anyone for a significant amount of time.  
The report indicated that the Veteran had properly informed 
his employer of his hospitalization and was entitled to 
benefits.  

Private medical records from St. Francis Hospital show that 
the Veteran was admitted on October 10, 2003, with complaints 
of a two to three day episode of dizziness and nausea.  His 
diagnoses upon being admitted were dizziness, abnormal EKG 
and possible pneumonia.  He was in no respiratory distress 
and his breathing was normal.  The Veteran had a productive 
cough with green colored sputum.  It was noted that he had 
been admitted to Martin Army Hospital with pneumonia and had 
been discharged about two weeks prior.  Upon discharge, the 
Veteran's cardiac enzymes were negative, and echocardiogram 
and magnetic resonance imaging (MRI) study were normal.  His 
discharge diagnoses were dizziness and benign vertigo.

VA medical records from October and November 2003 do not 
reflect that the Veteran was unable to work due to his 
service-connected disabilities.  It is noted that the Veteran 
had pneumonia and was hospitalized in October 2003; however, 
there was no indication that the Veteran was rendered unable 
to obtain or sustain substantially gainful employment due to 
his service-connected disabilities.  October 2003 VA medical 
records show that the Veteran no longer had dizziness.  A 
November 2003 VA medical record shows that the Veteran was 
lightheaded most likely due to postural hypotension.  

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected disabilities, in particular his 
sarcoidosis, do not preclude the Veteran from obtaining and 
sustaining substantially gainful employment.  While the 
Veteran's service-connected sarcoidosis and foot disabilities 
contribute to some limitations, there is nothing in the 
record to indicate that the Veteran is unable to work.  The 
Veteran's compensation ratings currently assigned for his 
service-connected disabilities are recognition that his 
service-connected disabilities cause some interference with 
employment.  Therefore, pursuant to 38 C.F.R. § 4.16, a TDIU 
is not warranted, and the Veteran's claim is denied.  Since 
the evidence does not show that his service-connected 
disabilities alone precludes suitable gainful employment, 
referral for consideration of an extraschedular TDIU is not 
warranted.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); 38 C.F.R. § 4.16(b).

Helpless Child Benefits

The Veteran contends that his daughter, the dependent, is a 
helpless child who is permanently incapable of self-support 
due to multiple sclerosis.  The dependent was born in July 
1983; her 18th birthday was in July 2001.

In order to establish entitlement to recognition as the 
helpless child of the Veteran, it must be shown that the 
child was permanently incapable of self support by reason of 
mental or physical defect as of his or her 18th birthday.  
38 C.F.R. § 3.356(a).  Rating determinations regarding 
helpless child status are made solely on the basis of whether 
the child is permanently incapable of self-support through 
her own efforts by reason of physical or mental defects.  
Rating criteria applicable to disabled Veterans are not 
controlling.  The question of permanent incapacity for self-
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  Id.  
A 'child' for VA benefits purposes must be unmarried and must 
be either under the age of 18, have become permanently 
incapable of self-support before the age of 18, or be between 
the ages of 18 and 23 and pursuing a course of instruction at 
an approved educational institution.  38 U.S.C.A. § 
101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3. 57(a)(1), 3.356 
(2009).

Facts for consideration under 38 C.F.R. § 3.356 are:

(1)  The fact that the 'child' is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2)  A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.

(3)  It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4)  The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

The Court has held that the 'focus of analysis must be on the 
claimant's condition at the time of her 18th birthday.'  
Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  For purposes 
of establishing helpless child status, if the child is shown 
to be capable of self-support at eighteen, VA is required to 
proceed no further.  Id.  However, if a finding is made that 
the child was permanently incapable of self-support as of her 
18th birthday, then, regardless of that finding, evidence of 
the child's continued incapacity is needed.  Id.

The only evidence of record to support this claim is an April 
1997 letter from a private physician at Egleston Children's 
Hospital at Emory University, which shows that the Veteran's 
daughter was under the private physician's care for a serious 
traumatic brain injury which rendered her permanently 
physically and cognitively disabled.  The private physician 
indicated that she required ongoing physical and occupational 
therapy service to maximize her independent function.

While this letter does indicate that the Veteran's daughter 
was disabled at of April 1997, this is four years prior to 
her 18th birthday.  As noted above, the focus of analysis 
must be on the claimant's condition at the time of her 18th 
birthday.  Dobson, supra.  In this case, there has been no 
evidence submitted that would support that the Veteran's 
daughter was disabled at the time of her 18th birthday.  
Without such evidence, the claim must be denied.  In this 
regard, the RO has repeatedly informed the Veteran that 
additional information was needed in order to substantiate 
his claim for entitlement to additional benefits for the 
Veteran's daughter, as a dependent under 38 C.F.R. § 3.57; 
however, the Veteran has not responded to any of the letters.  
The Board notes that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

As the preponderance of the evidence is against the Veteran's 
claims, the "benefit-of-the-doubt" rule is not applicable and 
the Board must deny his claims.  See 38 U.S.C.A. § 5107(b).


ORDER

An initial disability rating in excess of 10 percent for 
seborrheic dermatitis is denied.

A TDIU rating is denied. 

Additional benefits for the Veteran's daughter, as a 
dependent under 38 C.F.R. § 3.57, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


